USCA4 Appeal: 22-6916      Doc: 9        Filed: 12/20/2022     Pg: 1 of 2




                                             UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6916


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        JAMES A. MARTIN,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Raymond A. Jackson, Senior District Judge. (2:17-cr-00025-RAJ-DEM-1)


        Submitted: December 15, 2022                                Decided: December 20, 2022


        Before GREGORY, Chief Judge, and WILKINSON and DIAZ, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        James A. Martin, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6916      Doc: 9        Filed: 12/20/2022     Pg: 2 of 2




        PER CURIAM:

               James A. Martin appeals the district court’s order denying his 18 U.S.C.

        § 3582(c)(1)(A) motion for compassionate release. We review a district court’s denial of

        a compassionate release motion for abuse of discretion. United States v. Kibble, 992 F.3d

        326, 329 (4th Cir.), cert. denied, 142 S. Ct. 383 (2021). We have reviewed the record and

        conclude that the court did not abuse its discretion and sufficiently explained the reasons

        for the denial. See United States v. High, 997 F.3d 181, 188-91 (4th Cir. 2021) (discussing

        amount of explanation required for denial of compassionate release motion). Accordingly,

        we affirm the district court’s order. We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                      AFFIRMED




                                                    2